Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 1 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 2 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 3 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 4 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 5 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 6 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 7 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 8 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                            Exhibit A Page 9 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 10 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 11 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 12 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 13 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 14 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 15 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 16 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 17 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 18 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 19 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 20 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 21 of 22
Case 17-14454-elf   Doc 501-1 Filed 07/20/20 Entered 07/20/20 12:59:27   Desc
                           Exhibit A Page 22 of 22
